In an action to recover damages for personal injuries, the appeal is (1) from an order dated January 5, 1956 denying appellant’s motion to set aside the verdict in favor of respondent and for a new trial, or for alternative relief, and (2) from so much of an order dated January 30, 1956 granting appellant’s motion for reargument as adhered to the original decision. The alternative relief sought was (a) for a hearing to determine whether certain jurors had acted improperly during the trial because of having visited the scene of the accident without the permission of the court, and (b) for permission to subpoena the members of the jury for the purpose of testifying at said hearing. Order dated January 30, 1956 unanimously affirmed, without costs. No opinion. Appeal from order dated January 5, 1956 dismissed, without costs. The appeal from this order was not taken until after the entry of the order on reargument. Present — Nolan, P. J.. Beldock, Murphy, Ughetta and Hallinan, JJ.